Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance              
        Claims 1-4, 6-8 and 10 are allowed. 
1.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach a plurality of magnets coupled to the housing, the plurality of magnets being coupled within the perimeter portion of the housing top side adjacent the housing front side to selectively engage the cutter and maintain the lid in the closed position, in combination with other limitations set forth in claims 1 and 10. 
	
             Regarding claims 1 and 10, Bell (2004/0004101 A1), Werner (2,456,660), 
Holm (2,463,037), Morand (5,318,210), Reed et al. (4,204,618), Sano (2,936,936), 
Lee et al. (1,917,376), Haley (2,951,623) and Bulger et al. (5,190,199) alone or in combination thereof, as applied to the rejection of the claims in the Non-Final Rejection mailed on 10/20/2021, fail to teach a plurality of magnets coupled to the housing, the plurality of magnets being coupled within the perimeter portion of the housing top side adjacent the housing front side to selectively engage the cutter and maintain the lid in the closed position.

. 
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
 2.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
   January 26, 2022